DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In response to the amendment received June 28, 2022:
Claims 1-2 and 4 are pending. Claim 3 has been cancelled as per applicant’s request.
The previous 103 rejection is withdrawn in light of the amendments and arguments, however new 103 rejection has been made below, using a newly cited reference Sugimori et al. (WO 2015/115051A) in light of the amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimori et al. (WO 2015/115051A) in view of Abdelsalam et al. (US 2015/0280221) and Fuse et al. (JP 2010251126A). The U.S. version of Sugimori et al. (US 2016/0351892) is used as the English translation and referenced below. 
Regarding Claim 1, Sugimori et al. teaches a negative electrode for a nonaqueous electrolyte secondary battery (Para. [0015]) comprising a current collector (Fig. 1, #14a) and negative electrode mixture sub layers (i.e. a mixture layer disposed on the current collector) wherein a first negative electrode mixture sub layer (Fig. 1, #14b) disposed on the current collector includes a carbon material and silicon-containing material (Para. [0032]) and a binding agent B (i.e. a first binder) (Para. [0023]), and a second negative electrode mixture sub layer (Fig. 1, #14c) disposed on the first mixture sub layer includes a carbon material and binding agent A (i.e. a second binder) (Para. [0023]) wherein the mass of the two sub layers are the same (i.e. the mass of the first layer is 50 mass% of the mixture layer and the mass of the second layer is 50 mass% of the mixture layer) (Para. [0055]) and the mass ratio of the carbon material contained in the first layer to the Si-containing compound is preferably 99:1 to 80:20 (overlapping with the claimed range) wherein an example teaches a mass ratio of 95:5 (within the range) and the carbon material in the first and second negative electrode layers has a higher mass ratio among the active materials contained first and second negative electrode sublayers, respectively (Para. [0052],[0053]), wherein binding agent B (i.e. a first binder) may be a polymeric compound which is water soluble (Para. [0041]).
Sugimori et al. does not explicitly teach a first binder comprising polyacrylic acid or a salt thereof. 
However, Abdelsalam et al. teaches a suitable binder for a composite anode layer is polyacrylic acid or salts thereof (Para. [0212]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugimori et al. to incorporate the teaching of polyacrylic acid , as it provides good cohesion of the silicon particles and allows for expansion of the composite anode preventing cracking (Para. [0218]). There is a reasonable expectation of success as polyacrylic acid is water soluble (Para. [0222]).
Sugimori et al. as modified by Abdelsalam et al. does not explicitly teach a tap density of the carbon material in the negative electrode.
However, Fuse et al. teaches a negative electrode for a nonaqueous electrolyte secondary battery (Para. [0022]) wherein a negative electrode active material layer is formed comprising a negative active material, conductive material and binder (Para. [0084]) wherein the tap density of the composite carbon material is 0.50 g/cm3 or more and 1.20 g/cm3 or less (Claim 2, Para. [0053]), overlapping with both tap density ranges of the instant claim. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon material of the first and second layers of Sugimori et al. to incorporate the teaching of the tap density range as would easily obtain rapid charge and discharge characteristics (Para. [0038]), and when a tap density is above 1.5 g/cm3 for a composite carbon material it becomes difficult to achieve favorable battery characteristics, and too low of a tap density below 0.5 g/cm3 causes drying when forming a negative electrode material to become difficult (Para. [0054]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Additionally, since Fuse et al. teaches when a tap density is above 1.5 g/cm3 for a composite carbon material it becomes difficult to achieve favorable battery characteristics, and too low of a tap density below 0.5 g/cm3 causes drying when forming a negative electrode material to become difficult, the teaching of a tap density is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the tap density is optimization involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Regarding Claim 4, Sugimori et al. as modified by Abdelsalam et al. and Fuse et al. teaches all of the elements of the negative electrode in claim 1 as explained above.
Sugimori et al. further teaches a nonaqueous electrolyte battery (Para. [0015]) comprising the negative electrode and a positive electrode layer (Para. [0092]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimori et al. (WO 2015/115051A) in view of Abdelsalam et al. (US 2015/0280221) and Fuse et al. (JP 2010251126A) as applied to claim 1 above, and further in view of Sawa et al. (JP 2015232921A). 
Regarding Claim 2, Sugimori et al. as modified by Abdelsalam et al. and Fuse et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sugimori et al. et al. further teaches the carbon material in the negative electrode is graphite (Para. [0032]).
Abdelsalam et al. does not explicitly teach the carbon materials contained in the first layer and the second layer differ from each other. 
However, Sawa et al. teaches a nonaqueous electrolyte battery (Para. [0032]) comprising a negative electrode with a first mixture layer (Fig. 1, #13) (i.e. a second layer) and a second mixture layer (Fig. 1, #12) (i.e. a first layer) disposed on a current collector layer (Fig. 1, #11) (Para. [0043]) wherein the second mixture layer (i.e. a first layer) comprises silicon particles coated with amorphous carbon (Para. [0037]) and the first mixture layer (i.e. a second layer) comprises graphite powder (Para. [0040]) (i.e. a first and second mixture layer wherein the carbon materials differ from each other).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first layer to incorporate the teaching of a first and second mixture layer wherein the carbon materials differ from each other (i.e. the first layer includes amorphous carbon and the second layer includes graphite), as it would provide improved adhesion in the as amorphous carbon has a large specific surface are that allows for more binder to be disposed in the first layer, and separation of the first and second mixture layers from the current collector can be suppressed (Para. [0016]). 
Additionally, the carbon materials contained in the first layer and the second layer differing from each other is obvious to try, as only a finite number of options/solutions exist. The carbon materials contained in the first layer and the second layer may either be (1) the same or (2) different, wherein any of these options/solutions would yield a predictable result of a conductive carbon material in negative electrode mixture layers in nonaqueous electrolyte batteries. An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). See MPEP § 2143(I)(E).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729